Title: To James Madison from George William Erving, 27 September 1806
From: Erving, George William
To: Madison, James



No 14 Private DuplicateDear Sir
Madrid Septr 27th to Sep. 29. 1806.

I wrote to you last unofficially on the 9th. of this month.  In the present very critical posture of European affairs, the attention of all political Speculators is turned towards 1385. 1450. 1576. 206. 491. 1098. 1501. I have within these few days obtained a sight of several letters 999. 182. 569. 184. 1027’. 801. 1517" 178 the contents of which are important, & if the Sincerity of the writer is to be depended upon, they will afford you the best Explanation of the actual state of things, & the best means of conjecturing as to the future.  The first letter was written soon after the Emperor of Austria had relinquished his station as head of the German Empire: In this, he says that 1385. 16. 1576. 992 had communicated 569. 182. the Establishment of the Confederation of the Rhine under 184. 866. 258. 1022. 668. 1426. 467. 1373. 182. to form another confederacy at the North, composed of the remaining princes of the old German league in that quarter.  That 169. 106. 496. many arrangements in the confederation of the Rhine 1176. 1169. 845. 1072. 307 569. 182. 790. 1400. 169 was determined not to make these 1501. 1236. 1576. 845. 231. 501. 1190 the Emperor, 657. 169. 834. 360. very readily accede to 1385. 225. 1154. 1440. 1433. 1576. 1136. 1028. 438. 182. 1081. 699. 1385. 171. 1576. another confederacy.  363. 4. 1384. the Emperor of Austria had himself dissolved the German constitution his principal 1067. 1001. 1499. 1141 500. 929. 1043. 668. 169. 1244. 94. determined & was now employed, 1426. 983. 1429. 1385. 358. 268. 58. and shoud declare 182. 1081. 1385 219. 1372. 1001. 573. 1576. 1440 by which the peace 1576. 1385. 358. 1576. 287. woud be 1073. 1062. 520.  In the second & third letters 169. 254. 502. 1447. 1067. 1576. 184. 702. 713. 741. 1190. the King of Sweden; the question of Hanover as connected with that of peace; & the actual State of affairs 1331 182. 668. 1385. 995. 16.  169. 1068 653. 1067. 1384.  The King of Sweden has made Every possible effort to provoke Prussia to hostility, had taken part with England upon a question that did not at all concern him; his insults & outrages had been such, that tho’ the King of Prussia had restrained his resentment as much as possible, he woud however have punished him for his temerity, but for the interference of Russia; the affair woud probably be thus Settled.  As to Hanover 169. 1068 653. 1067. that it is for the Interest of Europe that it shoud remain in the possession of Prussia, 235. 1592. 1384. 112. 169. 1254. 1238. 680. 720. 1372. 520. 569. 992. 1385. 1118. 1576. 1385. 385. against 1179. 284. shall undertake to 845. 763. 713. 1301. 1440 and it is the only mode by which peace can be 609. 801 1426. 1384. 704. 169. intimates however, that if it shoud be necessary for the purpose of Reconciling the two rival powers (England & France) that the King of Prussia shoud give up Hanover 169. 1093. 854 249. 488. receiving 1303. 184. 943. territories, 790 1564. 1067. 1384 1385. 1278. 714. 1332. 880. 776. 1576. a peace made upon that cession cannot be depended on 235. 169. 161. 262. in such case be 845. 1027. 801. 999. 184. 1238. 680. 720. 1372. 501. and England might find occasion hereafter to form another coalition against France, when it might become 184. 1430 272. not only, not 569. 907. 948. 668. 1290. 790. to declare 498. 1523. 992. 692. 569. 184. 731. 1459. box 1190. 992. 1393. had been of the most intimate & friendly kind; the King of Prussia had repeatedly manifested his Strong attachment to the governmt & person of the Emperor, & had received from him assurances of the most sincere friendship that therefore 1409. 169. coud not 799. 1301. 1361. 1576. 1385. 193. 668. 887. 653. 1535. 776. of 1385. 16. 657. that the 636. 1507. 1429. 158. 637 box of the 995. 686. 1410 box towards 184. 998. 401. 560. 269. obliged 182. to such 208. 1102. 451 565. 691. 72 box as were necessary 569. 1074 1063. 184. 795. 1426. 1433 box from 1172. 284. 806. 1210. might arise, that therefore 169. 1244. 866. 1201. 637. 520 184. 982. &c &c &c  The whole of these letters are in Cypher, but I read the french translation of them interlined.  On Seeing the above your first Sensation will probably be surprize 1384. 1385. 1450. 90. 860 so fully upon these most important Subjects to the person mentioned; & the more So as it certainly does not seem that such communications can be at all necessary 569. 184. 789. 178.  And again you will wonder why 1392. 849 box 1259. 1317. communicated to me.  As to the first point my surprize has been still greater from knowing the man whose character and standing cannot be 393. 1155. 801. 569. 545. 560. 568. 182. to such peculiar 114. 546. 1576. 184. 249. 463. 528. 1201. 401.  He is capable active & zealous & by these qualities only has risen from a very humble station.  Hence some suspicion arises that 1385. 879 box were 861. 401. on purpose 569 1310. 1092. 288. 401. and to 811. 501. 1443. 501 As to his 1102. 1028. 330. 1032. views towards 992. I think it not improbable that they have been 1092. 288. 401. 569. 1385. 215. 1576. 1118.  But it may be the general practice of 1385. 206. 948. 401. 1229. 637. 569. 861. in this manner to 1535 1452. 1440. 1067. 68. 1525 box as it is 1440. 1067 practice for 1385. 1450 to 1098. 1201. 401. all 849 box 569. 1385. 601. & to receive directly all 1386. 41. 565. box.  As to the letters having been read to me; this also I shoud Explain, for I am a little apprehensive lest you may think that I pay too dearly for such communications, or in a contraband medium; but in fact I have only represented to this person (with whom I have had a great deal of Communication) that tho we are Entirely disconnected from these European Concerns, yet we are nevertheless naturally desirous of knowing how they go on, & that if he coud Enable me to transmit to you any interesting intelligence; he might Serve me without prejudice to himself & he might depend upon my making no other use of it.
If these things are to be relied on, & if the restoration of Hanover is a sine qua non with England (which is fully beleived Every where) does it seem probable that peace will be made?  The Emperor of France ought to Estimate very highly 1385. 734. box 490. 1206. 792. 206. 948. 981. 1462. 1531. 1429. 1440.  Yet certainly the movements of France, manifest a very hostile disposition towards Prussia: if that disposition actually Exists it is probable that the Emperor calculated on the ratification of Mr Oubrils treaty; but that treaty having been rejected it will be more convenient to Smooth over the difficulties which Exist with Prussia; thus to break all hopes of a coalition, Secure himself from an attack by Russia, & even finally to procure the alliance of Prussia against that power.  If this course is taken, the war with England must continue, because Hanover cannot be restored; if the other, then the hopes of a new coalition may tempt her prematurely to break off the subsisting negotiation; & this is more likely Since Mr Fox being dead (of which we are assured here) the affairs of that government must fall into the hands of the Grenvilles whose system is not at all pacifick.
29th.  But there is another view of the Subject, which conforms more to present appearances & which has no immediate reference to the question of peace with England.  Whatever Encouragement the Emperor of France may appear to have given to the formation of a Northern German Confederacy, may be supposed to have been calculated only to reconcile Prussia & those Northern States to the confederation of the Rhine, because it is certain, that it was their acquiescence only, which induced the Emperor to resign without a struggle; & it is Evident also by the invitation which has been given to many of those states which shoud belong to the Northern Confederacy; to join the Southern, that it is the French Emperors intention to unite them all: & he being protector of the Confederation, when all of the states accede to it, he of course becomes in Effect Emperor of Germany: This then must be presumed to have been his first plan.  Now the measures taking by Prussia are calculated to defeat this project; & if he is still determined to Execute it, he must destroy Prussia; this he may calculate to do before she can receive any assistance from Russia.  This accounts too for the rapidity of his movements as well as for the actual position of his Armies: it may also have prolonged & still prolong the Negotiations with England; these will attend the result of his great projects on the continent.  According to Every appearance indeed there must be war.  The Prussians are joined by Saxe & Hesse.  They have already driven the Bavarian Troops from Iphofen & another small place which they had occupied; & the Emperor left Paris to join the Armies on the 22d. Inst.
Here there is nothing new.  The affairs of Portugal remain in the same state.  A little money has been sent from hence to France, only abt 14 millions of 48,000,000 Reals which were required.  The King has been Somewhat unwell, but is now better.  I am Dear Sir with Sincere Respect & very faithy Your very obliged & obt St

George W Erving


2. Oct.  I beleive that an immediate War with Portugal has been resolved on here.

